DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on February 25, 2021.
Claims 1-5 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (U.S. Pub. No. 2017/0223208 A1, hereinafter as “Okamoto”).
With regard to claim 1, the claim is drawn to an electronic apparatus provided with a storing device and a memory (see Okamoto, i.e. in Fig. 1-2, disclose the image formation device 1; storage unit 19, and in para. 52, discloses that “[0052] The storage unit 19 includes storage medium such as semiconductor memories such as a ROM (Read Only memory), a RAM (Random Access Memory), a flash memory and the like, and a HDD (Hard Disk Drive) and the like, controllers thereof, and the like”), the electronic apparatus comprising: 
an extended app manager that performs management of an extended app as an application for implementing a function other than standard functions of the electronic apparatus (see Okamoto, i.e. in Fig. 2, disclose expanded application management unit 340, and in para. 95, discloses that “[0095] The expanded application management unit 340 manages and executes the expanded application 400 that is capable of calling the standard function service 300 and the expanded function service 320”); and 
an extended app platform as a platform of the extended app (see Okamoto, i.e. in Fig. 2, disclose the expanded application platform 300, and in para. 90, discloses that “[0090] The expanded application platform 300 is provided with a standard function service 310, an expanded function service 320, and OS install service 330 (operating system install service), and an expanded application management unit 340 (expanded application management unit)), 
wherein the extended app manager stores a program for extended app application program interface (API) that is a program for an extended app API as an API usable to the extended app (see Okamoto, i.e. in Fig. 2, and in para. 96-97, disclose that “[0096] The expanded application management unit 340 causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”),
in a region for dynamic addition that is a region provided on the storing device for purposes of dynamic addition of the program for extended app API (see Okamoto, i.e. in para. 238, 286 and etc., disclose that “[0238] In the each function calling processing of the present exemplary embodiment, the hardware resources corresponding to the functions of the image formation device of the third exemplary embodiment are called from the expanded application 400 via the expanded application management unit 340 and the expanded function service 320. At this time, the components 221 of the each unit control service 220 is dynamically configured from the interfaces of the platform service IF unit 210 which correspond to the functions called by the expanded function service 320.”), and 
wherein the extended app platform uses the program for extended app API in the region for dynamic addition to load the extended app API on the memory (see Okamoto, i.e. in para. Okamoto, i.e. in para. 64-66, disclose that “[0064] The expanded application platform 300 calls the standard application 120 to utilize its function, calls the device control platform 200 to utilize its hardware resource, and manages and executes the expanded application 400. [0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the like. In addition, the expanded application platform 300 per se runs on the OS 230. [0066] The expanded 
With regard to claim 2, the claim is drawn to the electronic apparatus according to claim 1, wherein the extended app manager uses a file for installing the extended app to install the extended app, wherein the file includes the program for extended app API, and wherein, when installing the extended app, the extended app manager stores, in the region for dynamic addition, the program for extended app API in the file (see Okamoto, i.e. in para. 102 and etc., disclose that “[0102] In addition, the expanded application 400 may include an execution file that runs on the expanded application platform 300 and various data containing class information. In this case, the execution file of the expanded application 400 may be, for example, a file of one of various script language, a file of the intermediate language of Java (Registered Trademark), or a binary file of an application such as execute file of “native”. The expanded application 400 may be described with the file of script language or the file of intermediate language when less resource limitations that include, for example, processing speed and required memory capacity. In the expanded application 400 may be described with C language, C++ language, assembler language or the like which are excellent in performance if there is a resource limitation. The expanded application 400 may include required data in addition to the preceding items”; 
With regard to claim 3, the claim is drawn to the electronic apparatus according to claim 1, wherein the extended app platform loads the extended app API on the memory if the extended app API is called by the extended app (see Okamoto, i.e. in para. 65, 96 and etc., disclose that “[0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”). 
With regard to claim 4, the claim is drawn to the electronic apparatus according to claim 3, wherein the extended app platform deletes the extended app API as loaded based on calling by the extended app from the memory if the extended app is to be stopped (see Okamoto, i.e. in para. 384, discloses that “Further, the standard application service IF unit 110 may cause the expanded application 400 to acquire fax-received image data by designation or allow for a transmission of a file or the like which are designated by the expanded application 400, in a case of calling the FAX application 123. Moreover, the standard application service IF unit 110 may perform an installation, a deletion, and a setting changing of the standard application 120”). 
With regard to claim 5, the claim is drawn to a computer readable non-transitory recording medium storing a program that causes an electronic apparatus provided with a storing device and a memory (see Okamoto, i.e. in Fig. 1-2, disclose the image formation device 1; storage unit 19, and in para. 52, discloses that “[0052] The storage unit 19 includes storage medium such as semiconductor memories such as a ROM (Read Only memory), a RAM (Random Access Memory), a flash memory and the like, and a HDD (Hard Disk Drive) and the like, controllers thereof, and the like”; in addition, in para. 411, further discloses that “[0411] The present invention may be applied to various information processing devices other than image formation devices. More specifically, it may be possible to employ a configuration that information processing devices that include, for example, a PC, a smartphone, a cell phone, office equipment, and industrial equipment into which an application can be installed”) to implement: 
an extended app manager that performs management of an extended app as an application for implementing a function other than standard functions of the electronic apparatus (see Okamoto, i.e. in Fig. 2, disclose expanded application management unit 340, and in para. 95, discloses that “[0095] The expanded application management unit 340 manages and executes the expanded application 400 that is capable of calling the standard function service 300 and the expanded function service 320”); and 
an extended app platform as a platform of the extended app (see Okamoto, i.e. in Fig. 2, disclose the expanded application platform 300, and in para. 90, discloses that “[0090] The expanded application platform 300 is provided with a standard function service 310, an expanded function service 320, and OS install service 330 (operating system install service), and an expanded application management unit 340 (expanded application management unit)),
wherein the extended app manager stores a program for extended app API that is a program for an extended app API as an API usable to the extended app (see Okamoto, i.e. in Fig. 2, and in para. 96-97, disclose that “[0096] The expanded application management unit 340 causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”),
the expanded application 400 via the expanded application management unit 340 and the expanded function service 320. At this time, the components 221 of the each unit control service 220 is dynamically configured from the interfaces of the platform service IF unit 210 which correspond to the functions called by the expanded function service 320.”), and
wherein the extended app platform uses the program for extended app API in the region for dynamic addition to load the extended app API on the memory (see Okamoto, i.e. in para. Okamoto, i.e. in para. 64-66, disclose that “[0064] The expanded application platform 300 calls the standard application 120 to utilize its function, calls the device control platform 200 to utilize its hardware resource, and manages and executes the expanded application 400. [0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the like. In addition, the expanded application platform 300 per se runs on the OS 230. [0066] The expanded application 400 is a collection of programs and data which are included in an application to perform various processings on the expanded application platform 300”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (U.S. Pat/Pub No. 200) disclose an invention relates to an image forming apparatus to which a function can be added by downloading and installing software for adding the function, and a function adding method of the image forming apparatus.
Furushige et al. (U.S. Pub. No. 2015/0373223 A1) disclose an invention relates to an image forming apparatus, an image formation method, and a recording medium, and is especially related with an image forming apparatus, an image formation method, and a recording medium that execute application software.
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675